487 F.2d 515
Ronald L. KENNEDY, Petitioner-Appellant,v.C. Murray HENDERSON, Warden, Louisiana State Penitentiary,Respondent-Appellee.
No. 73-2351 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1973.

Ronald L. Kennedy, pro se.
William J. Guste, Jr., Atty. Gen., Baton Rouge, La., Abbott J. Reeves, Asst. Dist. Atty., Gretna, LeRoy A. Hartley, Sp. Counsel, New Orleans, La., for respondent-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
In view of the District Court's denial of the appellant's motion for certificate of probable cause, and this Court's concurrence with the District Court that one should not issue, it is ordered that the above styled and numbered appeal is hereby dismissed for want of a certificate of probable cause, 28 U.S.C., Sec. 2253; Hooks v. 4th District Court of Appeal, Florida, 5 Cir., 1971, 442 F.2d 1042; Hines v. Pitcher, 5 Cir., 1971, 440 F.2d 792; McFrederick v. Florida, 5 Cir., 1958, 261 F.2d 52.


2
Dismissed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I